Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Gao et al. in U.S. Patent Application Publication No. 2017/0282267 discloses a carriage (element 11) with a plurality of electrode holders (element 110)(see paragraph 19) and a plurality of electrodes that are radially disposed (see figure 1) about an axis (element 150).  Bonga in U.S. Patent No. 4,563,800 discloses a carousel for changing electrodes with a machining head 6 positioned via a dashed line (see column 3, lines 40-45 and figure 3).  Pertler in U.S. Patent No. 5,028,755 has electrodes guided in slots (see abstract).  McPhillips in U.S. Patent No. 6,566,623 discloses a dressing tool (element 28).   Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “An electrical discharge machining (EDM) electrode comprising:  ... respective positions of the electrode elements being radially adjustable relative to the rotation axis.”.  Dependent claims 2-8 are allowable for at least the same reason as claim 1.  Regarding claim 9, none of the references of record discloses or suggests, alone or in combination, “A method of refurbishing an electrical discharge machining electrode including a plurality of electrode elements attached to a holder rotatable about a rotation axis, the electrode elements circumferentially arranged around a rotation axis, the method comprising:  …. using a material removal process to form a substantially circular radially-outer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761